Citation Nr: 1727107	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  09-29 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Polly Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1980 to December 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntingdon, West Virginia, prepared for the RO in Roanoke, Virginia that, in part, denied service connection for neural deficiencies of the right and left lower extremities, denied a rating in excess of 20 percent for residuals of compression fractures at L1 and L3, and denied a total disability rating based on individual unemployability.

The Veteran testified at a hearing before the undersigned by videoconference from the RO in October 2011.  A transcript of the hearing is of record.

In July 2012, the Board remanded the claims for further development.  In August 2014, the Board denied service connection for neural deficiencies of the right and left lower extremities, denied a rating in excess of 20 percent for residuals of compression fractures at L1 and L3 (exclusive of a period of temporary total rating for convalescence from lumbar spine surgery from December 19, 2007, to March 31, 2008) and denied a TDIU.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2015 Order, the Court remanded the matter of a TDIU for compliance with the instructions in a Joint Motion for Partial Remand (JMR).  The Court dismissed the remaining issues on appeal.

In a January 2016 decision, the Board again denied entitlement to a TDIU.  The Veteran appealed the Board's decision to the Court, which in December 2016, issued a JMR of the parties (VA Secretary and Veteran), which vacated the Board's decision and remanded the case for readjudication consistent with the JMR.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

A February 2009 Social Security Administration (SSA) decision determined that the Veteran was disabled, and in so finding, accorded great weight to the testimony of a vocational specialist, who found that the Veteran was not capable of performing any jobs in the national economy.  Such testimony was taken during a February 2, 2009 SSA hearing.  

While the February 2009 SSA decision is contained in the claims file, the SSA hearing transcript and thus the testimony of the vocational specialist, is not of record.  When VA is put on notice of the existence of potentially relevant SSA records, VA must try and obtain these records before deciding the appeal as part of the duty to assist.  38 C.F.R. § 3.159 (c) (2) and (3); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370-372 (1992); Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  The vocational specialist's finding that the Veteran was not capable of maintaining employment may be relevant to the TDIU claim on appeal.  Accordingly, on remand, the RO must make as many attempts as feasible to obtain the February 2, 2009 SSA hearing transcript, to include therein the testimony of the vocational specialist.

In addition, as relevant to the claim on appeal, additional evidence has been associated with the file since the issuance of the October 2012 supplemental statement of the case (SSOC).  Therefore, in the readjudication of the Veteran's claim, the entirety of the evidence should be considered, to include such newly received evidence.

Finally, while on remand, the Veteran should be given an opportunity to identify any additional records relevant to the claim on appeal not already on file.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the record the February 2, 2009 SSA hearing transcript, to include therein the testimony from SSA vocational specialist John F. Newman, as referenced at page 3 of the February 2009 SSA disability determination decision.

2.  Permit the Veteran to identify, submit, or authorize VA to obtain any VA or private treatment records not already on file that he believes are pertinent to his appeal.

3.  Ask the Veteran to submit an updated and completed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  The Veteran must report his earned annual income for the years 2007 through 2017 and must include copies of his Federal Tax returns for each year with a statement that the copy is an exact duplicate of the return filed with the IRS.  In the alternative, he may provide IRS Form 4506-T "Request for Transcript of Tax Return" for the years 2007 through 2017.   The required form may be obtained at: https://www.irs.gov/pub/irs-pdf/f4506t.pdf.  

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal on the entirety of the evidence, to include all evidence associated with the record since the issuance of the last SSOC.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a SSOC and be afforded a reasonable period of time within which to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



